EXHIBIT 10.5
Ancestry.com Inc.
Description of 2011 Performance Incentive Program
On January 31, 2011, the Compensation Committee of the Board of Directors of
Ancestry.com Inc (the “Company”) approved financial performance objectives under
the Company’s Performance Incentive Program to serve as the basis for
determining the Company-wide bonus pool to be paid under the program for 2011.
The Compensation Committee confirmed that two corporate performance measures are
to be used in calculating the pool for awards for 2011: revenue and adjusted
EBITDA. Both measures will be weighted equally.
For revenue, no pool funding occurs below 98% of target revenue; at 100% of
target revenue, the pool is funded at 100% of the target bonus pool attributable
to revenue. The maximum funding of 120% of the target bonus pool attributable to
revenue occurs at 103.3% of target revenue. Results between 98% and 100% of
target revenues, and between 100% and 103.3% of target revenues, are
interpolated.
For adjusted EBITDA, no pool funding occurs below 95% of target adjusted EBITDA,
the pool is funded at 80% of the target bonus pool attributable to adjusted
EBITDA at 95% of target adjusted EBITDA. The maximum funding of 120% of the
target bonus pool attributable to adjusted EBITDA occurs at 106.1% of target
adjusted EBITDA. Results between 95% and 100% of target adjusted EBITDA, and
between 100% and 106.1% of target adjusted EBITDA, are interpolated. The Company
defines adjusted EBITDA as net income (loss) plus net interest (income) expense;
income tax expense; non-cash charges including depreciation, amortization,
impairment of intangible assets and stock-based compensation expense; and other
(income) expense.
Under the Performance Incentive Program for 2011, each of the two performance
measures are reviewed separately in determining the funding of the bonus pool.
For example, if the Company achieves less than 98% of target revenues but
achieves 95% of target adjusted EBITDA, then employees will be eligible for a
pool funded with zero allocation from the revenue target, but 80% of the
adjusted EBITDA target (or 40% of the target bonus pool).
Individual payments made from the pool to each participant in the Performance
Incentive Program, including the Chief Executive Officer (“CEO”), the Chief
Financial Officer (“CFO”), and the other executive officers, will be based on
each executive officer’s target bonus percentage of salary, as such amount may
be adjusted by (1) the achievement of individual performance goals,
(2) individual performance ratings, (3) business unit performance, and (4) such
other factors as the Board of Directors or Compensation Committee may determine.

 

 